DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (WO 2017/069494, English Equivalent US 10,246,534 B2).
The applied reference has a common assignee and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 10-12 and 15, Hwang et al. discloses claims an apparatus for preparing a conjugated diene-based polymer, comprising: parallel polymerization reactors, wherein the parallel polymerization reactors include two or more polymerization reactors are connected in parallel; and a series polymerization reactor connected in series to the parallel polymerization reactors, wherein the series polymerization reactor comprises a condenser for condensing gas produced by polymerization heat and refluxing the gas to the parallel polymerization reactors, and a reaction temperature of the series polymerization reactor is maintained to be lower than a reaction temperature of the parallel polymerization reactors by 10 °C or more (see figure 3B and column 7, lines 4-24), since the series polymerization reactor is capable of achieving a reaction temperature of the series polymerization reactor is maintained to be lower than a reaction temperature of the parallel polymerization reactors by 10 °C or more; wherein the parallel polymerization reactors and the series polymerization reactor are continuous stirred tank reactors (CSTR) (see figure 1 and column 3, lines 31-55); wherein two or more polymerization reactors of the parallel polymerization reactors comprise a condenser for condensing gas produced by polymerization heat and refluxing the gas to each of the parallel polymerization reactors, respectively (see figure 3B and column 7, lines 4-24); and wherein the reaction temperature of the series polymerization reactor is maintained to be lower than the reaction temperature of the parallel polymerization reactors, by 10 to 25 °C (see figure 3B and column 7, lines 4-24), since the series polymerization reactor is capable of being maintained to be lower than the reaction temperature of the parallel polymerization reactors, by 10 to 25 °C.
Hwang et al. fails to disclose an apparatus comprising: at least two separate supply pipes coupled to each of the parallel polymerization reactors and configured to supply different materials thereto.
However, Hwang et al. discloses that the raw material pipes (10, 12) may be used to supply reaction raw material (butadiene), catalyst, a conventional chain transfer agent, a reaction terminator, an antioxidant, a dispersant, a lubricant, and a mixture thereof may be further supplied to the first polymerization reactors (100, 200), if necessary (see column 3, lines 12-30 and column 4, lines 5-31), providing motivation for at least two separate supply pipes coupled to each of the parallel polymerization reactors and configured to supply different materials thereto.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to at least two separate supply pipes coupled to each of the parallel polymerization reactors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
.
Claim(s) 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (WO 2017/069495, English Equivalent US 10,259,897 B2).
The applied reference has a common assignee and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 10-12 and 15, Hwang et al. discloses claims an apparatus for preparing a conjugated diene-based polymer, comprising: parallel polymerization reactors, wherein the parallel polymerization reactors include two or more polymerization reactors are connected in parallel; and a series polymerization reactor connected in series to the parallel polymerization reactors, wherein the series polymerization reactor comprises a condenser for condensing gas produced by polymerization heat and refluxing the gas to the parallel polymerization reactors, and a reaction temperature of the series polymerization reactor is maintained to be lower than a reaction temperature of the parallel polymerization reactors by 10 °C or more (see figure 3B and column 7, lines 19-39), since the series polymerization reactor is capable of achieving a reaction temperature of the series polymerization reactor is maintained to be lower than a reaction temperature of the parallel polymerization reactors by 10 °C or more; wherein the parallel polymerization reactors and the series polymerization reactor are continuous stirred tank reactors (CSTR) (see figure 1 and column 3, line 41 through column 4, line 8); wherein two or more polymerization reactors of the parallel polymerization reactors comprise a condenser for condensing gas produced by polymerization heat and refluxing the gas to each of the parallel polymerization reactors, respectively (see figure 3B and column 7, lines 19-39); and wherein the reaction temperature of the series polymerization reactor is maintained to be lower than the reaction temperature of the parallel polymerization reactors, by 10 to 25 °C (see figure 3B and column 7, lines 19-39), since the series polymerization reactor is capable of being maintained to be lower than the reaction temperature of the parallel polymerization reactors, by 10 to 25 °C.
Hwang et al. fails to disclose an apparatus comprising: at least two separate supply pipes coupled to each of the parallel polymerization reactors and configured to supply different materials thereto.
However, Hwang et al. discloses that the raw material pipes (10, 12) may be used to supply reaction raw material (butadiene), catalyst, a conventional chain transfer agent, a reaction terminator, an antioxidant, a dispersant, a lubricant, and a mixture thereof may be further supplied to the first polymerization reactors (100, 200), if necessary (see column 3, lines 12-32 and column 4, lines 25-51), providing motivation for at least two separate supply pipes coupled to each of the parallel polymerization reactors and configured to supply different materials thereto.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to at least two separate supply pipes coupled to each of the parallel 
	It would have been an obvious matter of design choice to have at least two separate supply pipes coupled to each of the parallel polymerization reactors and configured to supply different materials thereto, since applicant has not disclosed that having at least two separate supply pipes coupled to each of the parallel polymerization reactors and configured to supply different materials thereto solves any stated problem or is for any particular purpose and it appears that the invention would perform well with at least two separate supply pipes coupled to each of the parallel polymerization reactors and configured to supply different materials thereto.

Allowable Subject Matter
Claims 1-9 are allowed.
	Regarding claim 1, Hwang et al. (WO 2017/069494, English Equivalent US 10,246,534 B2) and Hwang et al. (WO 2017/069495, English Equivalent US 10,259,897 B2) discloses a method of preparing a conjugated diene-based polymer, comprising: adding a conjugated diene-based monomer, a catalyst, and a solvent to parallel polymerization reactors, wherein the parallel polymerization reactors include two or more polymerization reactors connected in parallel, and performing a polymerization reaction to prepare a first polymer solution including a first conjugated diene-based polymer; and adding the first polymer solution discharged from the parallel polymerization reactors to a series polymerization reactor connected in series to the parallel polymerization reactors and performing a polymerization reaction to prepare a second polymer solution including a second conjugated diene-based polymer, wherein after the polymerization reaction in the series polymerization reactor, gas produced by polymerization heat is condensed by a condenser provided in the series polymerization reactor and refluxed to the parallel polymerization reactors (Hwang et al. (WO 2017/069494, English Equivalent US 
The prior art references fail to disclose or suggest a method wherein a reaction temperature of the series polymerization reactor is maintained to be lower than a reaction temperature of the parallel polymerization reactors by 10 °C or more.
Claims 4-9 depend on claim 1.
Claims 13-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, Hwang et al. (WO 2017/069494, English Equivalent US 10,246,534 B2) and Hwang et al. (WO 2017/069495, English Equivalent US 10,259,897 B2) fail to disclose an apparatus  wherein the apparatus for preparing a conjugated diene-based polymer includes one or more polymerization reactors located between the parallel polymerization reactors and the series polymerization reactor, wherein the one or more polymerization reactor is connected in series between the parallel polymerization reactors and the series polymerization reactor.
Claims 14 and 16 depend on claim 13.

Response to Arguments
Applicant’s arguments, see Remarks, filed November 24, 2021, with respect to the objection to the specification, 112(b) rejection of claims 2, 3, 13, 14 and 16, and obviousness double patenting rejections of 10, 12 and 15 have been fully considered and are persuasive.  The objection of specification, 112(b) rejection of claims 2, 3, 13, 14 and 16, and obviousness double patenting rejections of 10, 12 and 15 have been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774